Title: To James Madison from Mary Sprogell, 9 May 1814
From: Sprogell, Mary
To: Madison, James


        
          Dear Sir
          woods Town, Salem County, N Jersey May 9th 1814
        
        I make no Doubt you will be surprizd at recieving a letter from me, but when I inform you of my situation I am very well assured you will readily Excuse me, I formerly had the pleasure of your acquaintance. I am a Niece of Mrs House whom you once new, My Husband, Thomas Y Sprogell was a 1,st Lieut in the 22d Regt of infantry and Died on the 31st of December last at French Mills, it is supposed chiefly oweing to fatigue and cold and has left me interely destitute, I have three Daughters to support and myself in an ill state of health, I have been inform I should be intitled to recieve half pay if Lieut Sprogell had been slain in Battle or had Died of a wound, I may it is true be deprived of it by Law but if justice should take place I certainly ought to recieve it, My Dear departed Husband was a warm advocate for his Country and died in its service, I also lost my only Son in the service of the united states, he was a Midshipman in the Navy attach’d to the frigate Constitution, and was unfortunately Drowned from on Board while on a cruize from New york, he was a lad of about 14 years, in whom I had promised myself much satisfaction, But the Great disposer of all Events for a better purpose perhaps than I can imagine has deprived us of all our Earthly hopes and left four helpless Females to struggle with a Malignant and unfriendly wourld, my application my Dear Sir is not on your private purse, but a hope and wish that your Goodness would interest yourself in my favor if it would not be too much trouble for you, and give me some information on the Business, if there is no Law already in my favor be so kind as to inform me if an application from me to the Board of war would be of any avail, I have a Daughter between 13 and 14 years old which I wish Mrs Madison to take, she would find her very serviceable about her person and is capable of doing any thing she would wish her, nothing but Necessaty induces me to part with my children, and Caroline has chosen Mrs Madison if she will do her

the honor of taking her under her protection, an Answer my Good Sir would relieve my anxious mind very much, Direct to me at woods Town Salem County, Jersey, and I shall not fail recieveing it,
        
          Mary Sprogell
        
      